DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-20 are pending. Claims 1-2, 12-15 and 18 are currently amended. 
Applicant’s amendments to the claims will overcome each and every 101 rejection previously set forth it Non-Final Office Action mailed 08/09/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reason for Allowance
The following is an examiner' s statement of reasons for allowance: After a fully conducted search and consideration, the prior art taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The art Miller (US Pub No. 2020/0410097) discloses verifying firmware used by a programmable processor in a processor-based device, such as but not limited to a solid-state drive (SSD).  In Miller, Abstract), however, does not qualify as prior art. The prior art Moon et al. (US Pub No. 2019/0163910) discloses device security verification utilizing a virtual trusted computing base are provided.  The validity of a key for decryption is verified by a secure memory loader running on a processor of a device after booting of the device which is a computing device, and if the key is valid, encrypted firmware stored in a memory of the device is decrypted using the key to verify the confidentiality of the firmware.  Then, the security memory loader verifies the authentication and integrity of the firmware by comparing a signature value generated for the decrypted firmware with an existing signature value. (Moon, Abstract), Pearson et al. (US Pub No. 2018/0157839) discloses tamper-resistant verification of firmware with a trusted platform module.  Embodiments may be configured to ensure the integrity of computer system firmware while still allowing reprograming of nonvolatile storage devices with arbitrary information (Pearson, Abstract), Akita et al. (US Pub No. 2019/0095192) discloses an information processing apparatus includes a hardware processor.  The hardware processor executes an firmware of a first version, acquires a set of firmware of a second version and verification state information that indicates progress of verification of each of a plurality of processes defined by Akita, Abstract), Laputz et al. (US Pub No. 2014/0256419) discloses a multi-tiered static chain of trust is established in a computer system which utilizes a first authentication program stored on a first memory device to authentic data stored on a second memory device.  If the data stored on the second memory device is authenticated, then a second authentication program stored on the second memory device authenticates data stored on a third memory device.  If the data on the third memory device is authenticated the computer system is allowed to utilize the data stored on the third memory device.  The data stored on the third memory device is indirectly authenticated while the data is being used by authenticating the data stored on the first memory device (Laputz, Abstract), and La Fever et al. (Us Pub No. 2013/0125204) discloses authenticating a device, board, assembly or system includes obtaining or processing test/scan information provided via extraction of ECID or other unique identifying information regarding a board. A re-authentication process is performed to verify that the board contains only legitimate ECID or other uniquely identified devices, via comparison of re-extracted codes of devices at known positions against a reference record, the reference record being established by an initial authentication process that utilizes information regarding authentic/unique ECID or other uniquely identified codes of devices delivered to La Fever, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “generating first process identity information used for verifying the user process according to the target operational firmware and a fixed operational firmware of the non- reconfigurable chip; and providing the first process identity information to a privacy certificate issuing authority for performing firmware legitimacy verification of the operational firmware to determine an identity of the user process to be legitimate according to a result of the firmware legitimacy verification” (as recited in claims 1, 12, and 18). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437